Case 2:20-cv-02435-ER Document 8 Filed 07/13/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ANDREW PERRONG
1657 THE FAIRWAY #131
JENKINTOWN, PA 19046

Plaintiff Pro-Se.
Case No. 2:20-cv-02435-ER

JURY TRIAL DEMANDED

SAFE HOME SECURITY, INC.
et al.

Defendants.

 

 

NOTICE OF DISMISSAL
COMES NOW Plaintiff ANDREW R. PERRONG, and hereby voluntarily dismisses this
case, with prejudice, against Defendants Justin Lindner and Lindner Security Solutions, LLC
only, pursuant to Rule 41(a)(1)(A)(1) of the Federal Rules of Civil Procedure, as no party has
filed an answer or a motion for summary judgement. In accord with Rule 41(a)(1)(B), such a

dismissal is being made WITH PREJUDICE.

Dated: July 3, 2020

 

Andrew Perrong
Plaintiff Pro-Se

1657 The Fairway #131
Jenkintown, PA 19046
Phone: 215-791-6957
Facsimile: 888-329-0305
andyperrong@gmail.com
